Citation Nr: 0944345	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  08-07 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a right hip 
disability, claimed as secondary to a service-connected right 
ankle disability, has been submitted.  

2.  Entitlement to service connection for bilateral 
sensorineural hearing loss, also claimed as secondary to 
service-connected reflex sympathetic dystrophy (RSD).

3.  Entitlement to service connection for migraines, claimed 
as secondary to service-connected RSD.

4.  Entitlement to service connection for inflammation and 
edema of the abdomen, pelvis and lungs, claimed as secondary 
to service-connected RSD.

5.  Entitlement to service connection for a right knee 
disability, claimed as secondary to a service-connected right 
ankle disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1951 to July 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March 2007 and September 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.  

In June 1991, the issue of service connection for a right hip 
disability, claimed as secondary to a right ankle disability 
was denied by the Board.  The RO, in the September 2007 
rating decision, reopened and denied the claim on the merits. 
Although the RO addressed this claim de novo, the Board is 
required to consider whether new and material evidence has 
been received warranting the reopening of the previously 
denied claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue 
of whether any new and material evidence had been submitted 
to reopen the Veteran's previously and finally denied 
claims). Thus, the issue on appeal has been characterized as 
shown above. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The RO first denied service connection for a right hip 
disability in May 1990, which was confirmed by a June 1991 
Board decision. The Veteran did not appeal making it the last 
final decision. 

2. Evidence received since June 1991 does not raise a 
reasonable possibility of substantiating the claim of service 
connection for a right hip disability.

3.  The Veteran currently has bilateral sensorineural hearing 
loss, but his hearing loss has not been shown to be 
attributable to his service-connected reflex sympathetic 
dystrophy (RSD) or any other incident of service nor did it 
manifest within one year of service separation. 

4.  The Veteran currently has migraine headaches, but his 
migraines have not been shown to be attributable to his 
service-connected RSD or any other incident of service.

5.  The Veteran does not have inflammation and edema of the 
abdomen, pelvis and lungs secondary to RSD or any other 
incident of service. 

6.  The Veteran currently has right knee degenerative joint 
disease (DJD), but his right knee DJD has not been shown to 
be attributable to his service-connected right knee 
disability or any other incident of service nor did it 
manifest within one year of service separation. 


CONCLUSIONS OF LAW

1.  The June 1991 Board decision that denied the claim for 
entitlement to service connection for a right hip disability, 
claimed as secondary to a service-connected right ankle 
disability, is final. 38 U.S.C.A. § 7104 (West 2002 & Supp. 
2009); 38 C.F.R. § 20.1100 (2009).

2.  Evidence received since the June 1991 decision is not new 
and material and, therefore, a claim of service connection 
for a right hip disability, claimed as secondary to a 
service-connected right ankle disability, may not be 
reopened. 38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156; 20.1100 (2009).

3.  The Veteran's bilateral sensorineural hearing loss is not 
due to or the result of his service-connected RSD or any 
other incident of service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1131, and 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009).

4.  The Veteran's bilateral migraine headaches are not due to 
or the result of his service-connected RSD or any other 
incident of service.  38 U.S.C.A. §§ 1110, 1131, and 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009).

5.  The Veteran's claimed inflammation and edema of the 
abdomen, pelvis and lungs are not due to or the result of his 
service-connected RSD or any other incident of service.  38 
U.S.C.A. §§ 1110, 1131, and 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

6.  The Veteran's right knee disability is not due to or the 
result of his service-connected right ankle disability or any 
other incident of service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1131, and 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in September 2006, April 2007 and July 2007.  
Those letters advised the Veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b).   The letters also 
explained how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The letter dated in July 2007 satisfies the extra duty to 
notify provisions for claims to reopen a previously denied 
claim, such as the right hip issue here.  VA must notify a 
claimant of the evidence and information that is necessary to 
reopen his or her claim and VA must notify the claimant of 
the evidence and information that is necessary to establish 
his or her entitlement to the underlying claim for the 
benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The July 2007 letter informed the Veteran new 
and material evidence was needed to reopen the claim and 
provided him the definition of new and material evidence.  
The letter also informed him that the claim was previously 
denied because there was no medical evidence linking a 
current right hip disability to his service connected right 
ankle disability or any other incident of service.  The 
Veteran was advised that he must submit evidence related to 
this fact.  

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Veteran was afforded medical examinations to obtain 
opinions with regard to the complications of his RSD and 
right ankle disability and, specifically, whether his hearing 
loss, migraine headaches, inflammation complaints, right hip 
and right knee disabilities could be attributed to his 
service-connected RSD or right ankle disabilities.  Cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  Further 
examination is not needed because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
may be associated with the Veteran's military service.  This 
is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

New and Material Evidence (Right Hip)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The Veteran first initiated his claim for service connection 
for a right hip disability, claimed as secondary to a 
service-connected right ankle disability in February 1990.  
The claim was ultimately denied by the Board in a June 1991 
decision where the Board found no evidence of an in-service 
right hip injury and no competent and persuasive medical 
evidence linking the Veteran's right hip disability to his 
right ankle disability.  

Unless the Chairman of the Board orders reconsideration, all 
Board decisions are final on the date stamped on the face of 
the decision. 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100(a). 
The Veteran was notified of his appellate rights at the time 
of the Board decision, but did not file an appeal. Therefore, 
the June 1991 Board decision is final.

At the time of the June 1991 decision, the record included 
service treatment records, which are silent as to any right 
hip injury, complaints, treatment or diagnosis, but detail 
the Veteran's right ankle injury, a March 1990 statement by a 
private chiropractor indicating x-ray evidence of 
deterioration and rotation of the pelvis, VA outpatient 
treatment records and an August 1990 VA examination finding 
no x-ray evidence of any right hip abnormality.

Potentially relevant evidence received since the June 1991 
decision includes VA outpatient treatment records through 
July 2009, to include treatment records from 1956 to 1970, a 
May 2007 VA examination and additional lay statements from 
the Veteran and his wife. 

Except as provided in Section 5108 of this title, when the 
Board disallows a claim, the claim may not thereafter be 
reopened and allowed and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. § 7104.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran claims that his current right hip pain is 
secondary to his service-connected right ankle.  
Specifically, he alleges he walks with an abnormal gait, and 
has for years, due to his right ankle.  The abnormal gait 
caused pain in his right hip, leg and knee for years.  The 
Board, in denying the claim in June 1991, found no medical 
evidence specifically linking any right hip disability to his 
service-connected right ankle disability.  The Board further 
noted in the June 1991 decision that service treatment 
records were silent as to any specific incident or injury to 
the right hip.  The Veteran concedes he did not specifically 
injure his right hip in the military, but rather his hip pain 
began as a result of walking with an abnormal gait after the 
in-service right ankle injury.

Accordingly, for evidence to be new and material in this 
matter, it would have to tend to show that the Veteran's 
current right hip disability is attributable to his right 
ankle or any other incident of his military service.  No 
competent evidence received since the June 1991 decision 
tends to do so.

VA outpatient treatment records sporadically indicate 
complaints of right hip pain as well as x-ray confirmation of 
degenerative joint disease (DJD) of the right hip.  The 
Veteran was afforded a VA joints examination in May 2007 
where the examiner confirmed bilateral hip DJD by x-ray.  
With regard to etiology, the examiner opined that the 
Veteran's "DJD of the bilateral...hips is not due to his SC 
right ankle or his RSD because his gait abnormality is only 
minor and joint disease in one joint is not known to cause 
DJD in another joint unless there is a significant joint 
abnormality."  The examiner further opined that the 
Veteran's right ankle "has not resulted in any aggravation 
of his right hip...."

In short, the additional medical evidence does not provide 
evidence of the missing element of the Veteran's claim, 
namely a nexus, and indeed provides evidence to the contrary.  

As to the Veteran and his wife's own statements, they have 
not demonstrated they have medical training, expertise, or 
credentials that would qualify them to render a competent 
opinion regarding medical causation.  Their lay opinion that 
the Veteran has right hip pain due to his service-connected 
right ankle disability was considered, but cannot be deemed 
"material" for purposes of reopening the Veteran's claim. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Where, as here, the determinative issue is one of medical 
diagnosis or causation, competent medical evidence is 
required.  Lay assertions are insufficient to reopen a claim 
under 38 U.S.C. § 5108.   Moray v. Brown, 5 Vet. App. 211, 
214 (1993).

No competent evidence received since June 1991 relates to the 
unestablished fact necessary to substantiate the claim. That 
is, no additional evidence received shows that the Veteran's 
right hip disability was caused or aggravated by his service-
connected right ankle disability and, indeed, the new 
evidence indicates to the contrary.  The circumstances of 
this case are similar to those referenced in Paller v. 
Principi, 3 Vet. App. 535 (1992).  The point has been reached 
in this case "where it can be said that, all things being 
equal, the evidence being proffered has been fairly 
considered and that further rearticulation of already 
corroborated evidence is, indeed, cumulative."  Paller, 3 
Vet. App. at 538.  The Board has already previously 
considered extensive medical evidence documenting the 
Veteran's medical history and complaints and denied this 
claim.

Accordingly, the additional evidence received is not new and 
material and the claim may not be reopened. Until the Veteran 
meets his threshold burden of submitting new and material 
evidence sufficient to reopen his claim, the benefit of the 
doubt doctrine does not apply. Annoni v. Brown, 5 Vet. App. 
463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for hearing loss or arthritis may be established 
based on a legal "presumption" by showing that either 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. 38 C.F.R. 
§§ 3.307, 3.309(a).  Here, no legal presumption is applicable 
because the earliest evidence of the Veteran's hearing loss 
and arthritis is decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran's contentions are indicated below for each claim, 
but in general the Veteran is alleging his various 
disabilities are secondary to either his service-connected 
reflex sympathetic dystrophy (RSD) or his service-connected 
right ankle disability.

Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. See 38 C.F.R. § 3.310. Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Hearing Loss

Here, the Veteran alleges his hearing loss is a manifestation 
of his reflex sympathetic dystrophy (RSD).  During his VA 
examination, the Veteran also indicated to the examiner high 
level of noise exposure in the service while serving in the 
air force.

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385 (2008), discussed below, then operates to 
establish when a hearing loss disability can be service 
connected.  Hensley at 159.

That is, for the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The Veteran's service treatment records confirm the Veteran 
served in the Air Force, but are silent as to any complaints, 
treatment or diagnoses of hearing loss.  Indeed, the 
Veteran's entrance and separation examination indicate 
perfect whisper-voice tests, although these tests are not 
sensitive to high frequency hearing loss.  Regardless, the 
service treatment records are silent as to any findings 
consistent with in-service incurrence of chronic bilateral 
sensorineural hearing loss.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service, or a 
service-connected disability.  The pertinent inquiry here, 
then, is whether the Veteran's current bilateral 
sensorineural hearing loss can be attributed to in-service 
noise exposure, his service-connected RSD or any other 
incident of his military service.  The Board concludes it 
cannot.

After service, VA outpatient treatment records first show 
bilateral hearing loss decades after service.  Current VA 
outpatient treatment records indicate the Veteran's hearing 
loss is currently treated with hearing aids.  

The Veteran was afforded a VA examination in January 2007 
where the examiner noted the Veteran's in-service noise 
exposure in the Air Force, as well as post-service noise 
exposure.  After service, the examiner noted the Veteran's 
reported history of working as a lobbyist and as an 
industrial arts teacher with consistent use of hearing 
protection devices.  The Veteran further reported using power 
tools, motorcycles, snowmobiles and chainsaws with hearing 
protection devices and power boating without hearing 
protection devices.  Considering the Veteran's RSD medical 
history and his in-service and post-service noise exposure, 
the examiner diagnosed the Veteran with bilateral 
sensorineural hearing loss opining as follows, "The 
Veteran's hearing loss is less likely then not related to his 
RSD.  The Veteran's hearing loss is within 10 dB of median 
age-related hearing loss for males in his age group."

The Board finds the examiner's opinion persuasive.  It is 
based on a thorough review of the claims folder and a 
thorough examination of the Veteran.  The Board notes the 
Veteran specifically ruled out RSD as a link to the Veteran's 
hearing loss; although the examiner did not specifically make 
a negative nexus finding with regard to in-service noise 
exposure, it is clear the examiner concluded the Veteran's 
type of hearing loss is compatible with age-related hearing 
loss for males in his age group.  Also compelling, no medical 
professional has ever attributed the Veteran's hearing loss 
to RSD, in-service noise exposure, or any other incident of 
his military service.  

The Board has considered the Veteran's statements.  In 
accordance with the recent decision of the United States 
Court of Appeals for the Federal Circuit in Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006), the Board concludes 
that the lay evidence presented by the Veteran concerning his 
continuity of symptoms after service is credible and 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  However, the Veteran's 
claims fail based upon the lack of medical nexus associating 
his in-service noise exposure to a current disability.  The 
provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some evidence of a 
nexus to service.  For service connection to be established 
by continuity of symptomatology there must be medical 
evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).   In other words, even accepting the Veteran's 
allegations, no medical professional has ever linked his 
current bilateral hearing loss to any remote incident of 
service, to include his service-connected RSD.  Indeed, there 
is medical evidence to the contrary.

Based on the preponderance of the evidence outlined above, 
the Board concludes service connection is not warranted for 
bilateral sensorineural hearing loss. 

Migraines; Inflammation and Edema of the Abdomen, Pelvis and 
Lungs

The Veteran alleges he has suffered with migraine headaches 
for years due to his service-connected RSD.  He further 
claimed inflammation and edema of the abdomen, pelvis and 
lungs due to his service-connected RSD.

Again, any disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. See 38 C.F.R. § 3.310. Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran's service treatment records are silent as to 
complaints, treatment, or diagnoses of headaches or any type 
of inflammation or edema of the abdomen, pelvis or lungs.  
The Veteran does not contend these disabilities began during 
his military service, but rather claims they are current 
manifestations of his service-connected RSD.

With regard to the Veteran's claim regarding inflammation or 
edema of the abdomen, pelvis or lungs, the Board notes the 
claims folder simply does not confirm existence of any 
chronic disability afflicting the abdomen, pelvis or lungs at 
any time during the pendency of this appeal.  Cf. McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  The Veteran submitted a 
March 1990 statement by a private chiropractor indicating the 
Veteran's pelvis was "rotated to the left" and x-ray 
examination noted a "deterioration of the lumbar spine and 
pelvis."  At that time, however, no actual diagnosis was 
proffered with regard to the pelvis.  

VA outpatient treatment records note periodic complaints of 
migraine headaches and considerable treatment of the 
Veteran's RSD, to include neurological manifestations to the 
bilateral upper and lower extremities.  The VA outpatient 
treatment records, however, are silent as to any inflammation 
or edema afflicting the abdomen, pelvis or lungs.  The Board 
finds noteworthy that, with regard to headaches, an April 
2006 VA outpatient treatment record associates the Veteran's 
headaches with a history of temporal arteritis.  

The Veteran was afforded appropriate VA examinations in 
January 2007 to ascertain the extent of any and all 
manifestations of the Veteran's RSD, to include headaches and 
inflammation or edema of the abdomen, pelvis or lungs.  
Initially, the Board notes the January 2007 examiner found no 
evidence of edema of the abdomen or pelvis.  Lungs, on 
examination, were clear with no suggestion of edema.  With 
regard to the Veteran's complaints and reported history of 
migraine headaches, the examiner found the Veteran's 
headaches "more likely related to cervical DJD than RSD."  
The Veteran's cervical DJD, moreover, was noted to be 
"unrelated to RSD."

The examiner's opinion is persuasive because it is based on a 
thorough examination, consideration of the Veteran's 
complaints and contentions and a review of the claims folder.

Also compelling, no medical professional has ever linked the 
Veteran's migraines to his RSD or any other incident of 
service, and in fact there are medical notations linking the 
migraines to other unrelated ailments, to include cervical 
DJD and temporal arteritis.  

With regard to the Veteran's claimed inflammation or edema of 
the abdomen, pelvis and lungs, the manifestations have never 
been objectively observed or diagnosed.  First and foremost, 
entitlement to service connection requires competent and 
credible evidence of a current, chronic disability.  See 
McClain v. Nicholson, 21 Vet. App. 319 (2007); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  Without such evidence, 
the claim must be denied.

Again, in accordance with Buchanan, 451 F.3d at 1337 the 
Board has considered the Veteran's statements with regard to 
symptomatology associated with his RSD.  In this case, there 
simply is no medical evidence indicating the Veteran's 
migraines are attributable to his military service, to 
include his service-connected RSD.  Indeed, there is 
competent and persuasive medical evidence to the contrary.  
As indicated above, with respect to the Veteran's 
inflammation or edema claim, there simply is no competent and 
persuasive medical evidence of a current disability 
afflicting the abdomen, pelvis and lungs.  Indeed, there is 
medical evidence to the contrary. 

In light of the evidence described above, the Board concludes 
service connection for migraines and for claimed inflammation 
or edema or the abdomen, pelvis and lungs must be denied.



Right Knee

Here, the Veteran alleges he has a right knee disability due 
to his service-connected right ankle disability.  
Specifically, the Veteran injured his right ankle in the 
military.  Ever since this injury, the Veteran claims he has 
walked with an abnormal gait and put enormous stress and 
pressure on his other joints, to include his right knee, to 
compensate for his right ankle disability.  He believes the 
years of walking with an abnormal gait and the 
overcompensating for his right ankle disability caused the 
current disability in his right knee. 

As explained above, a disability may be service connected if 
shown that is was either caused by or aggravated by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439 (1995); 38 C.F.R. § 3.310 (emphasis added). 

The Board notes the Veteran's service treatment records are 
silent as to any complaints, treatment or diagnoses of a 
right knee disability.  The Veteran concedes he never 
specifically injured his right knee in the military.  Rather, 
his right knee disability developed after the years of 
overcompensating for his service-connected right ankle 
disability.

Post-service medical records do indicate diagnosis and 
treatment for DJD of the right knee, decades after service.  
The pertinent inquiry here, then, is whether the Veteran's 
right knee disability has been medically attributed to his 
right ankle disability.  The Board concludes it has not. 

Again, after service, VA outpatient treatment records reflect 
treatment and diagnosis for right knee DJD and right knee 
chronic pain decades after service.  Within the treatment 
records, however, there is no indication of the likely 
etiology of the right knee disability.

The Veteran was afforded a VA examination in May 2007 to 
ascertain the extent and likely etiology of any right knee 
disability found, to include whether the right knee 
disability could be attributed to his service-connected right 
ankle disability. The examiner detailed the Veteran's right 
ankle in-service injury and current disability.  The examiner 
also noted the Veteran's contention that his right knee 
condition, among other things, was due to his abnormal gait 
from his service-connected condition.  The "abnormal gait," 
however, was noted to be mild.  On examination, to include x-
ray, the examiner diagnosed the Veteran with DJD of the right 
knee, small knee joint effusion and a complex tear of the 
posterior horn of the medial meniscus with associated 
meniscal cyst.  With regard to etiology, the examiner opined 
as follows:

[The Veteran's] DJD of the bilateral knees and bilateral 
hips is not due to his SC right ankle or his RSD because 
his gait abnormality is only minor and joint disease on 
one joint is not known to cause DJD in another joint 
unless there is a significant joint abnormality.  

The examiner conceded the Veteran's right ankle disability 
could cause increased pain in the right knee, but "...this 
would not cause progression of DJD."  In other words, while 
the right ankle disability does increase the pain in the 
right knee at times, the Veteran's right ankle disability did 
not cause or create permanent aggravation of the Veteran's 
right knee DJD.  

The examiner's opinion is compelling.  It is based on a 
thorough examination and review of the claims folder as well 
as a thorough rationale of his opinion.  Also persuasive, no 
medical examiner has ever associated the Veteran's right knee 
DJD with his service-connected right ankle disability or any 
other incident of his military service.

Again, in accordance with Buchanan, 451 F.3d at 1337 the 
Board has considered the Veteran's statements that his right 
knee pain increased throughout time due to his abnormal gait 
caused by his service-connected right ankle disability.  
Specifically, he indicates he began having trouble with his 
right knee since 1990, over three decades after service.  
Even in light of his statements, however, there simply is no 
medical evidence indicating the Veteran's current right knee 
DJD was caused or aggravated by his right ankle disability.  
Indeed, there is competent and persuasive medical evidence to 
the contrary.

As reflected by the discussion above, the preponderance of 
the evidence is against the Veteran's claims.  As such, the 
benefit-of-the-doubt rule does not apply, and the claims for 
service connection must be denied.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a right hip disability, 
claimed as secondary to a service-connected right ankle 
disability, has not been submitted and, therefore, the claim 
may not be reopened.  

Entitlement to service connection for bilateral sensorineural 
hearing loss, also claimed as secondary to service-connected 
reflex sympathetic dystrophy (RSD), is denied.

Entitlement to service connection for migraines, claimed as 
secondary to service-connected RSD, is denied.

Entitlement to service connection for inflammation and edema 
of the abdomen, pelvis and lungs, claimed as secondary to 
service-connected RSD, is denied.

Entitlement to service connection for a right knee 
disability, claimed as secondary to a service-connected right 
ankle disability, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


